United States Court of Appeals
                     For the First Circuit


No. 17-1191

                     MARTINA RIVERA-RIVERA,

                      Plaintiff, Appellant,

                               v.

                     MEDINA & MEDINA, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Salvador E. Casellas, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
               Lipez and Thompson, Circuit Judges.


     Anibal Escanellas-Rivera, with whom Escanella & Juan, PSC was
on brief, for appellant.
     Julio I. Lugo Muñoz, with whom Jaime Sifre Rodriguez and
Sanchez Betances, Sifre & Muñoz Noya, PSC were on brief, for
appellee.


                         August 1, 2018
            THOMPSON, Circuit Judge.          When it comes to evaluating

summary    judgment    motions,    judges     simply   aren't   meant   to    be

factfinders.     In what should come as a surprise to no one, then,

courts should never be in the business of granting such motions

when the case's material facts are genuinely disputed by the

parties.       But    for   some   of   the   claims   in   this    employment

discrimination lawsuit, the district court did just that.               Though

we recognize the lower court here didn't get it all wrong, it

nevertheless disposed of numerous claims that should have been

spared the summary judgment ax.          We therefore affirm in part and

reverse in part the grant of summary judgment below.

                      A. Getting Our Factual Bearings

            The facts of this case (which are not particularly

complicated) are recounted here in the light most favorable to

Martina Rivera-Rivera ("Rivera"), the non-moving party, as is

required when reviewing an order granting summary judgment.                  See

Del Valle-Santana v. Servicios Legales de Puerto Rico, Inc., 804
F.3d 127, 128 (1st Cir. 2015).

            In 2006, Rivera was recruited to work for Medina &

Medina, Inc. ("Medina"), a Puerto Rico company owned and operated

by Pepín and Eduardo Medina ("Pepín" and "Eduardo").               Rivera, who

had been interviewed by Medina's general manager, Lizette Cortés,

was ultimately hired to be Medina's marketing manager.                  At the

time, she was forty-six years old.
           Rivera maintained employment at Medina from 2006 until

2013, at which point she resigned.         Initially, Rivera was paid

$600 per week by the company, but, in 2008, she was given a raise

so that she made $700 weekly.       In 2009, Rivera received another

wage increase and began to be paid $750 a week from that point up

through 2012.    Finally, in 2013, Rivera's pay increased once more

to $800 per week.      None of these salary increases occurred at

Rivera's prompting.    Additionally, Rivera received a discretionary

"gratification bonus" from Medina at the end of each year she

worked for the company (with the exception of 2013, apparently due

to the number of absences she racked up that year).

           Throughout Rivera's time with Medina, she asserts that

although she performed the functions of marketing manager, she

also   assumed   responsibilities   that   would     otherwise   be    more

properly classified as duties meant for the company's key account

manager.   Indeed, Rivera maintains that she performed many of the

exact same duties held by three particular individuals who at

various times during Rivera's tenure were employed as Medina's key

account manager.    These employees were Jaime Bou ("Bou"), Frank

Bravo ("Bravo"), and Wilfredo Santiago ("Santiago").          According to

Rivera, these other individuals--who were all males--made more

money than she did for substantially the same work.

           Beginning   in   2011,   Rivera    says     that    she    began

experiencing harassment at the hands of her superiors.               As she
tells it, Eduardo, Pepín, and Cortés began berating her about her

age on a daily or near-daily basis.           Specifically, Rivera claims

the following types of comments permeated her work environment:

(1) she was told that she was "vieja"--Spanish for old--and, as a

result, that she was "useless" and "worthless"; (2) she was

chastised      for   supposedly     lacking   the   skills   necessary     to

adequately fulfill the roles of her job because her age rendered

her "slow"; (3) she was told that given her age, she should seek

social security benefits; and (4) there were suggestions that

because she was perceived as being too old for the job, she should

resign before being forcibly discharged by the company.

            Moreover, both Eduardo and Pepín yelled, screamed, and

made physically threatening gestures at Rivera, which made her

fearful for her safety.       Such aggressive and insulting behavior

was not exhibited toward Rivera's male colleagues.1

            On August 16, 2013, Rivera went on sick leave as a result

of the stress and depression caused by her working environment.

While on sick leave, Rivera filed a Charge of Discrimination with

the   Puerto    Rico   Department    of   Labor   Antidiscrimination     Unit

("ADU"), as well as a similar charge with the Equal Employment

Opportunity Commission ("EEOC") alleging that she suffered from




1 We note that Medina disputes that any of this harassing behavior
occurred whatsoever. But, as explained above, we are reciting the
facts here in the way that most favors Rivera.
age, sex, and gender discrimination.          Rivera's lawyer also sent a

letter to Medina on August 21, 2013 informing the company that

such charges had been filed.

              Upon returning to work on August 23, 2013, Rivera claims

she was immediately subjected to even more abuse.2               Not only was

she shouted at as she had been prior to going on sick leave, but

she was directly threatened for the first time with termination

due, specifically, to the discrimination charges filed with the

ADU and EEOC.       Such threats occurred daily until Rivera again went

out on sick leave on August 26, 2013.              During this second sick

leave, Rivera was seen by a psychiatrist, Dr. Hector M. Cott Dorta,

to    whom    she   complained   of   depression    based   on   her   working

conditions (including, specifically, her anxiety over Pepín and

Eduardo's alleged screaming).             This sick leave lasted through

September 24, 2013.

              Though Rivera again returned to work after her second

leave of absence, her time with the company did not last much

longer.       Indeed, because the harassment directed at her did not

dissipate and because she was constantly threatened with discharge

due to the discrimination filings, Rivera ultimately resigned from

the company on November 1, 2013.          This resignation was endorsed by

Dr.    Cott    Dorta,   who   concluded    that   the   "abuse   and   hostile




2   Again, Medina disputes this.
environment in the workplace . . . produce[d] exacerbation of her

symptoms [of depression]."     He thus "recommended that [Rivera not]

continue with [her] current job."

                          B. Procedural History

            After receiving a notice of right to sue from the ADU

and EEOC, Rivera brought this federal lawsuit in December 2013

against Medina alleging violations of Title VII of the Civil Rights

Act,   42   U.S.C.   §§   2000e,   et   seq.   ("Title    VII"),   the   Age

Discrimination in Employment Act, 29 U.S.C. §§ 621,                et seq.

("ADEA"), as well as supplemental claims brought pursuant to Puerto

Rico law.     These claims charged discrimination based on age (due

to the supposed differential in pay between Rivera and her younger

male colleagues), hostile work environment (due to age and gender),

and retaliation.3

            On March 27, 2015, Medina moved for summary judgment on

all claims against it.      And almost two years later, the district

court granted that motion, concluding that Rivera's claims of

substantive     discrimination,     hostile    work      environment,    and

retaliation had to be thrown out.       In its ruling, the court first


3 On three separate occasions more than a year after initiating
this suit (on January 20, February 4, and February 23 of 2015),
Rivera attempted to amend her complaint to add two additional
causes   of  action   under  the  Consolidated  Omnibus   Budget
Reconciliation Act of 1985, 29 U.S.C. § 1162 ("COBRA"), and the
Equal Pay Act, 29 U.S.C. § 206. Each time, however, the district
court denied the motion to amend. Rivera did not appeal any of
these denials to us.
did away with Rivera's discrimination claim based on disparate

wages, concluding that she had failed to actually produce any

evidence whatsoever that showed any inequity in pay existed between

her and similarly situated male colleagues.

             Next, in siding with Medina on the age and gender-based

hostile work environment claims, the lower court made much ado

about the particular evidence Rivera had presented, concluding

that   the   record   failed     to   provide   the   level    of   specificity

necessary to back up her causes of action.               The district court

explained that Rivera (whose opposition to summary judgment on

these claims rested exclusively on statements contained in her own

"self-serving"--the district court's words, not ours--affidavit)

did not "provid[e] specific factual information made on the basis

of personal knowledge" that would allow for her hostile work

environment claims to move onward to trial.                   Rivera-Rivera v.

Medina & Medina, Inc., 229 F. Supp. 3d 117, 125 (D.P.R. 2017)

(quoting Velázquez–García v. Horizon Lines Of P.R., Inc., 473 F.3d
11, 17-18 (1st Cir. 2007)).           The court suggested that Rivera's

affidavit did nothing more than repeat "conclusory allegations"

otherwise found in the complaint, Rivera-Rivera, 229 F. Supp. 3d

at 121, and that she failed to "provid[e] context, specific dates,

the precise words used, or nam[e] the specific [people] involved

in   each    instance"   of    allegedly   discriminatory       and   harassing

behavior, id. at 125.         The court also explained that to the extent
the derogatory, age-based comments Rivera's supervisors allegedly

made toward her (i.e. calling her "vieja," "worthless," "slow,"

etc.) were truly hurled at Rivera, such language was "too mild to

form the basis of a hostile work environment claim."       Id. (quoting

Villegas-Reyes v. Universidad Interamericana de P.R., 476 F. Supp.
2d 84, 91 (D.P.R. 2007)).

           The court then ruled that Rivera's retaliation claim was

similarly doomed.     Like the hostile work environment cause of

action, Rivera's only piece of evidence presented to support her

claim of retaliation was her sworn declaration.       And just as the

court had determined that the declaration was deficient for lack

of specificity in the hostile work environment context, so too did

it conclude that it could not be used to adequately support her

charge of retaliation.

           Finally,   the   district   judge   exercised   supplemental

jurisdiction over Rivera's various claims sounding in Puerto Rico

law and, determining that the requisite elements of each were more

or less coterminous with their federal counterparts, dismissed

them for the same reasons outlined above.

           Rivera timely appealed and now it is our turn to take a

crack at this case.

                         C. Standard of Review

           We review a district court's grant of summary judgment

de novo.   Johnson v. Univ. of P.R., 714 F.3d 48, 52 (1st Cir.
2013).   In doing so, we must keep in mind that granting summary

judgment is only proper when "there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter of law."   Ameen v. Amphenol Printed Circuits, Inc., 777
F.3d 63, 68 (1st Cir. 2015) (citation omitted).         "Facts are

material when they have the 'potential to affect the outcome of

the suit under the applicable law.'"   Cherkaoui v. City of Quincy,

877 F.3d 14, 23 (1st Cir. 2017) (quoting Sánchez v. Alvarado, 101
F.3d 223, 227 (1st Cir. 1996)).   And "[a] dispute is 'genuine' if

'the evidence about the fact is such that a reasonable jury could

resolve the point in the favor of the non-moving party,' [here,

Rivera]."   Id. at 23-24 (citation omitted).      Where a genuine

dispute of material facts exists, such a dispute must "be resolved

by a trier of fact," not by a court on summary judgment.    Kelley

v. LaForce, 288 F.3d 1, 9 (1st Cir. 2002).    We do note, however,

that while we resolve all reasonable inferences in favor of Rivera,

we must nevertheless "ignore 'conclusory allegations, improbable

inferences, and unsupported speculation.'"     Am. Steel Erectors,

Inc. v. Local Union No. 7, Int'l Ass'n of Bridge, Structural,

Ornamental & Reinforcing Iron Workers, 536 F.3d 68, 75 (1st Cir.

2008) (quoting Medina–Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d
5, 8 (1st Cir. 1990)).
                                D. Analysis

           As noted above, Rivera brought both federal and Puerto

Rico   anti-discrimination       claims          against    Medina.        To     keep

everything clear, we first make our way through the federal issues

(starting with her Title VII disparate treatment discrimination

claim, moving on to her hostile work environment causes of action,

and then ending with her theories of retaliation).                      Once done

traversing through the federal law, we take a very quick pit stop

at the Commonwealth claims.          Finally, we wrap it all up and kick

this case back to the district court so it can move forward for

further proceedings on the reinstated claims.

                             1. Discrimination

           We begin with some brief background on Title VII, the

federal   statute   under    which    Rivera       brings    her   discriminatory

disparate wages claim.4        Under Title VII, an employer may not

"discharge any individual, or otherwise . . . discriminate against

any    individual   with     respect        to     his     compensation,        terms,

conditions,   or    privileges        of    employment,       because      of     such

individual's . . .          sex[.]"        42 U.S.C. § 2000e–2(a)(1).              In


4 We note that while Rivera brought hostile work environment and
retaliation claims under the ADEA, she failed to argue at the
district court that the ADEA was applicable to her more narrow
disparate wages discrimination claim. Thus, to the extent that
Rivera grounds her wage discrimination claim in both Title VII and
the ADEA on appeal, we deem the ADEA theory waived. See CMM Cable
Rep Inc. v. Ocean Coast Props., Inc., 97 F.3d 1504, 1525-26 (1st
Cir. 1996).
demonstrating that one has been discriminated against because of

sex, it is not always easy for plaintiffs like Rivera to supply

courts with direct proof of their supposed plights.                 In other

words, we are mindful of the fact that plaintiffs seldom bear

"'smoking gun' evidence to prove their employers' discriminatory

motivations."      Vélez v. Thermo King de P.R., Inc., 585 F.3d 441,

446 (1st Cir. 2009) ("Thermo King") (quoting Arroyo–Audifred v.

Verizon Wireless, Inc., 527 F.3d 215, 218–19 (1st Cir. 2008)); see

also Lockridge v. Univ. of Maine Sys., 597 F.3d 464, 470 (1st Cir.

2010); Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 171 n.13 (1st

Cir. 1998) (explaining that "smoking gun" evidence is "rarely found

in today's sophisticated employment world" (citation omitted)).

Thus, in order to avoid having to jettison every case of alleged

employment discrimination due to a plaintiff's lack of "spot-on"

evidence, we employ the familiar burden-shifting framework of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), to evaluate

whether a plaintiff can make out an inferential case of the alleged

discrimination.        Lockridge, 597 F.3d at 470.

              And when it comes to the McDonnell Douglas analysis, a

plaintiff must first show that a prima facie case of employment

discrimination exists.         Under Title VII a prima facie case of

discrimination     in     compensation   can   be   demonstrated    where   a

plaintiff shows "(1) [s]he is a member of a protected class; (2)

[s]he   met    [her]    employer's   expectations;    (3)   [s]he   suffered
adverse employment action with respect to compensation; and (4)

similarly-situated employees outside the protected class received

more favorable treatment."     Prescott v. Higgins, 538 F.3d 32, 40

(1st Cir. 2008).    Establishing a prima facie case isn't usually a

tough sell.    In fact, "[w]e have described the prima facie case as

a small showing that is not onerous and is easily made."           Kosereis

v. Rhode Island, 331 F.3d 207, 213 (1st Cir. 2003) (internal

quotations and citations omitted).

            Moving on to step two, if such a showing can be made,

then there is an inference of discrimination and "the burden of

production shifts to the defendant to produce evidence 'that the

adverse     employment   actions     were   taken    for   a     legitimate,

nondiscriminatory reason.'"        Cham v. Station Operators, Inc., 685
F.3d 87, 94 (1st Cir. 2012) (quoting St. Mary's Honor Ctr. v.

Hicks, 509 U.S. 502, 507 (1993)).           Assuming the employer can

demonstrate such a reason, we then pivot to step three: "[i]f the

defendant carries this burden of production, [then] the plaintiff

must prove, by a preponderance, that the defendant's explanation

is a pretext for unlawful discrimination."          Mariani-Colón v. Dep't

of Homeland Sec. ex rel. Chertoff, 511 F.3d 216, 221 (1st Cir.

2007).    That is to say, at the third step, "the McDonnell Douglas

framework     'disappear[s]'   and    the   sole     remaining    issue   is

'discrimination vel non.'"     Cham, 685 F.3d at 94 (quoting Reeves

v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142-43 (2000)).
"While this framework shifts the burden of production, the burden

of   persuasion    'remains    at    all     times   with   the    plaintiff.'"

Caraballo-Caraballo v. Corr. Admin., 892 F.3d 53, 57 n.4 (1st Cir.

2018) (quoting Mariani-Colón, 511 F.3d at 221).

           This    brings     us    to    Rivera's    discrimination       claim.

Disparate treatment claims, like the one here, are almost always

subject to the McDonnell Douglas burden-shifting analysis outlined

above and, therefore, the ball to make out a prima facie case of

employment   discrimination         begins    in     Rivera's     court.      See

Caraballo-Caraballo, 892 F.3d at 57.            Rivera contends that three

male colleagues--Bou, Bravo, and Santiago--who, at various points

during Rivera's time with Medina, filled the company's role of key

account manager, were paid more than her on a weekly basis.                   To

support this assertion, Rivera points us to (as she did the

district court) her deposition.           There, she explained that she had

heard through conversations that the three men made $800 per week.

No other evidence, we note, was offered to support this particular

cause of action.    Rivera then tells us she made less than the men

she identified.      In fact, in 2007 (when Bou was employed by

Medina), she made $600 a week.           In 2009 (when Bravo was employed),

she made $750 a week.       And in 2012 (when Santiago worked for the

company), she also made $750 a week.            This apparent differential

in payment, Rivera suggests, amounts to a prima facie case of

discrimination under Title VII.
           But there's a rather big problem with the picture painted

by Rivera that, we hope, most law students would be able to catch:

the evidence she relies upon to support her claim (her deposition

testimony) is a classic example of inadmissible hearsay.                 And

"[h]earsay evidence, inadmissible at trial, cannot be considered

on a motion for summary judgment."         Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990).       Recognizing this no-no, Rivera

tells us in her brief to cut her some slack.            She isn't offering

the   deposition   testimony   for   the   truth   of    the   matter,   she

proclaims.   No, she's offering it to demonstrate the fact that her

colleagues uttered the $800 figure at all.              But this argument

doesn't make a whole lot of sense, particularly because Medina

presented direct evidence that Bou, Bravo, and Santiago never made

$800 per week at all.      Indeed, Medina attached to its summary

judgment motion (1) the W-2 forms of all employees from 2007

through 2013 and (2) a summary chart prepared by Cortés that

summarized the salaries of every Medina employee for the years

2007 until 2013.5      These documents revealed that--contrary to


5 In her brief, Rivera falsely contended that Medina never attached
the W-2 forms of Bou, Bravo, and Santiago to its summary judgment
motion.     She then filed an appendix with this court that
misleadingly left out those documents. Due to this misstep, Medina
argues (citing in and out of Circuit cases) we should dismiss the
discrimination claim on procedural grounds. We decline Medina's
invitation. While it is true we have dismissed appeals on such
grounds where the procedural breaches were "[k]nowing and
persistent," González- Ríos v. Hewlett Packard PR Co., 749 F.3d 15,
18 (1st Cir. 2014), we have generally refrained from taking such
Rivera's contention--both Bravo and Santiago made $700 a week while

employed by Medina--a full $50 less than Rivera made at the same

time. And, that Bou made $700--not $800--while working with Medina

in 2007.     In light of Medina's proffered facts, Rivera needed to

provide a direct factual basis for doubting or calling into

question the salaries listed on the federal W-2s and summary chart.

And the fact that Rivera may have heard someone utter that the men

made $800 a week doesn't cut it.    If Rivera's deposition testimony

were admitted not for the truth of the matter, but simply to

demonstrate that someone at Medina supposedly stated the salaries

of the men in question were $800/week, then it is, simply put,

irrelevant.    Contrary to Rivera's contention, the district court

did not engage in credibility determinations or give Medina's

evidence more weight than it should have.        Instead, it properly

recognized    that   Rivera's   proffered   evidence   should   not   be

considered and, therefore, there was no choice but to grant summary




a harsh route where the infringements "neither create unfairness
to one's adversary nor impair the court's ability to comprehend
and scrutinize a party's papers." Rodríguez–Machado v. Shinseki,
700 F.3d 48, 50 (1st Cir. 2012) (internal quotation marks omitted)
(quoting Reyes–Garcia v. Rodriguez & Del Valle, Inc., 82 F.3d 11,
15 (1st Cir. 1996)).    And although we both find Rivera's error
(for lack of a better word) to be untoward and recognize that had
it gone uncorrected, it could have affected the fairness of this
appeal, we nonetheless note that Rivera did, in fact, file a new
appendix with the proper documents once we ordered her to do so.
Rivera was not so "persistent[ly] noncomplian[t]" as to justify
dismissal, Reyes–Garcia, 82 F.3d at 15, and so we proceed to the
merits of this claim.
judgment on the disparate wage issue because Rivera couldn't even

satisfy the first step of McDonnell Douglas.6   Our de novo review

yields the same result.   Based on the evidence proffered by both

parties, summary judgment was appropriate.7




6 We note that according to the W-2 information provided by Medina,
Bou, who overlapped with Rivera in 2007, made $700 a week at a
time when Rivera made $600. Rivera makes no argument in her brief
that we should consider this salary differential in assessing
whether    a  prima   facie   case   of   gender-based   employment
discrimination exists. She relies solely and singularly on her
inadmissible deposition testimony in support of her claim.
Consequently, any argument about the disparity between Bou and
Rivera's salaries in 2007 is necessarily waived. See Landrau-
Romero v. Banco Popular de P.R., 212 F.3d 607, 616 (1st Cir. 2000)
(citing P.R. Tel. Co. v. Telecomm. Regulatory Bd. of P.R., 189
F.3d 1, 17 n.14 (1st Cir. 1999)). To be clear, though, even if we
did presume Rivera had mounted McDonnell Douglas's first hurdle
when it comes to the Bou salary differential, Medina has adequately
satisfied step two of the McDonnell Douglas analysis by providing
nondiscriminatory justifications for Bou's higher salary. Indeed,
in Cortés's sworn declaration, she explained that Bou not only
held a job--key account manager--that was different from Rivera's
marketing manager position, but that Bou was also higher up in the
company hierarchy than Rivera. Rivera has provided no reason to
think this justification is pretextual and, therefore, even if the
argument were not waived, it would not succeed here.

7 In her brief, Rivera makes several references to the district
court's supposedly improper dismissal of her Equal Pay Act claim
at the summary judgment stage.     These references appear in the
same section as her discussion of the disparate treatment cause of
action. Just so everyone is on the same page, the district court
never addressed the Equal Pay Act in any capacity at summary
judgment. It didn't need to. To repeat, Rivera never had an Equal
Pay Act claim pending against Medina at any point in this
litigation.   Rivera's triple efforts to amend her complaint to
assert an Equal Pay Act cause of action got thwarted and she hasn't
appealed the denial of those motions.
                       2. Hostile Work Environment

           Moving on, Rivera next challenges the district court's

dismissal of her hostile work environment claims against Medina,

which she brought pursuant to both Title VII and the ADEA.                       Like

Title VII, the ADEA is an anti-discrimination statute, except

(unlike Title VII) it specifically prohibits discrimination based

on one's age, not on (as relevant to Rivera) sex.                      Indeed, under

the ADEA it is unlawful for an employer to "refuse to hire or to

discharge any individual or otherwise discriminate against [her]

with    respect   to   [her]      compensation,       terms,      conditions,      or

privileges of employment, because of such individual's age."                      29

U.S.C. § 623(a)(1).

           And hostile work environment is a form of unlawful

discrimination    barred     by   both    Title    VII    and    the    ADEA.     See

Franchina v. City of Providence, 881 F.3d 32, 45 (1st Cir. 2018)

(Title VII); Rivera–Rodríguez v. Frito Lay Snacks Caribbean, 265
F.3d 15, 24 (1st Cir. 2001) (ADEA), abrograted on other grounds by

Crowley v. L.L. Bean, Inc., 303 F.3d 387 (1st Cir. 2002).                   In order

to prove a hostile work environment claim, a plaintiff like Rivera

must    provide   sufficient       evidence       from    which     a     reasonable

factfinder could determine that the workplace was "permeated with

discriminatory    intimidation,          ridicule,       and    insult    that    was

sufficiently severe or pervasive to alter the conditions of . . .

[her]   employment     and   create   an    abusive      working       environment."
Quiles–Quiles v. Henderson, 439 F.3d 1, 7 (1st Cir. 2006) (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).                          The

offensive conduct, in other words, must be "[(1)] severe [or]

pervasive enough to create an objectively hostile or abusive work

environment and [(2)] subjectively perceived by the victim as

abusive."      Rivera–Rodríguez, 265 F.3d at 24 (quoting Landrau-

Romero, 212 F.3d at 613).          "This is not, and by its nature cannot

be, a mathematically precise test."                  Harris, 510 U.S. at 22.

Rather,   it   "can    be    determined      only    by   looking   at   all    the

circumstances."        Id.    at    23.      These    circumstances,     we     have

explained, include (but are not limited to) the following: "the

frequency of the discriminatory conduct; its severity; whether it

was physically threatening or humiliating, or a mere offensive

utterance;     and    whether      it     unreasonably    interfered     with    an

employee's work performance."              Pomales v. Celulares Telefónica,

Inc., 447 F.3d 79, 83 (1st Cir. 2006). In assessing these factors,

our job boils down to "distinguish[ing] between the ordinary, if

occasionally unpleasant, vicissitudes of the workplace and actual

harassment."     Noviello v. City of Boston, 398 F.3d 76, 92 (1st

Cir. 2005).     "'Subject to some policing at the outer bounds,' it

is for the jury to weigh those factors and decide whether the

harassment was of a kind or to a degree that a reasonable person

would have felt that it affected the conditions of her employment."

Marrero v. Goya of P.R., Inc., 304 F.3d 7, 18–19 (1st Cir. 2002)
(quoting Gorski v. N.H. Dep't of Corrs., 290 F.3d 466, 474 (1st

Cir. 2002)).

               a. Age-Based Hostile Work Environment

          We begin with Rivera's hostile work environment claim

premised on age-based discrimination.   In support of her cause of

action, Rivera presented a sworn statement in which she attested

to the fact that, on a daily or near daily basis, she was subjected

to abusive comments about her age by Cortés (who, remember, was

Medina's general manager), as well as by Pepín and Eduardo Medina

(the owners of the company).    According to Rivera's statement--

made under penalty of perjury, mind you--she was called "vieja"

and told her age made her "useless" and "worthless"; she was

excoriated for being "old" and "slow"; and she even was told she

should seek out social security benefits and resign before getting

terminated because her age interfered with the functions and duties

of her job.

          The district court said this wasn't enough to maintain

a hostile work environment claim.       Indeed, it explained that

"Rivera's allegation that three of Medina's officers, 'almost on

a daily basis,' made derogatory comments against her, without

providing context, specific dates, the precise words used, or

naming the specific person involved in each instance, is too vague

to satisfy the summary judgment standard."   Rivera-Rivera, 229 F.

Supp. 3d at 125.   But this reasoning just isn't right.   While we
have    cautioned   that   "[s]tatements   predicated   upon   undefined

discussions with unnamed persons at unspecified times are simply

too amorphous to satisfy the requirements of Rule 56(e) even when

proffered . . .     by one who claims to have been a participant,"

Perez v. Volvo Car Corp., 247 F.3d 303, 316 (1st Cir. 2001), the

facts present in Rivera's declaration are not the fuzzy, vague

details that would derail a claim at this stage of the game.8

            Contrary to the district court's write-off of Rivera's

declaration as too imprecise, Rivera provided enough detail to

allow a factfinder to potentially rule in her favor.       In fact, she

provided information responsive to each of the deficiencies the

lower court claimed existed in the declaration.         On which dates

did the alleged harassing behavior occur?          Rivera swore that,




8   For the curious, Fed. R. Civ. P. 56(e) reads as follows:

       If a party fails to properly support an assertion of
       fact or fails to properly address another party’s
       assertion of fact as required by Rule 56(c), the court
       may:

       (1) give an opportunity to properly support or address
       the fact;

       (2) consider the fact undisputed for purposes of the
       motion;

       (3) grant summary judgment if the motion and supporting
       materials--including the facts considered undisputed--
       show that the movant is entitled to it; or

       (4) issue any other appropriate order.
beginning in June 2011, the mistreatment occurred every single day

(or nearly every single day) until she resigned. Which individuals

at Medina were involved in the objectionable actions?                      Cortés,

Pepín, and Eduardo.             What type of words were used by these

individuals against Rivera?           "Vieja," "old," "useless," "slow,"

"worthless," and in need of "social security benefits."

            At the very least, Rivera provided sufficient detail to

support her alleged claim.            That the district court concluded

otherwise suggests that a brief clarifying discussion about the

type of evidence that can acceptably support a hostile work

environment claim like Rivera's is in order.               From where we sit,

the district court appears to have believed that Rivera was

required to produce evidence of every single individual offensive

act     directed    toward      her--including     the    exact    date,     exact

individual involved, and exact words used. Without this, the lower

court determined Rivera's claim was doomed.               But we aren't sure

why the court drew that conclusion since we have never required

that    precise    level   of    specificity     before   in   a   hostile   work

environment cause of action.         In fact, imposing such a requirement

would likely create an insurmountable threshold for litigants

alleging repeated harassment similar to the type Rivera claims

here.    It would be unreasonable to expect the average worker in an

allegedly perpetually abusive environment to keep track of her

abuse to that degree of detail (lest we mandate the keeping of a
diary in anticipation of litigation, which we decline to do).      In

instances of alleged habitual persecution like Rivera's, one day's

harassment can easily bleed into the next.      Thus, where a worker

being continuously harassed is able to provide information about

the type of harassment (including specific words, actions, or

incidents) directed at her, as well as the individuals involved in

creating such an environment, such claims should generally be

sustainable provided the employee can tie her mistreatment to her

membership in a protected class.      See Marrero, 304 F.3d at 19

(explaining hostile work environment based on sex could be shown

where harassment was "more or less constant ... [as] distinguished

from . . . comments that are few and far between"); White v. N.H.

Dep't of Corrs., 221 F.3d 254, 260 (1st Cir. 2000) (explaining

hostile work environment based on sex could be demonstrated where

plaintiff   showed   "disgusting   comments   [from   colleagues   and

superiors] . . . occurred 'everyday' [sic]").     Rivera did so here

and so we have no problem concluding the information Rivera

provided in her sworn statement met the specificity requirements

necessary to back up her claim.9


9 To the extent the district court seems to have taken issue with
the resemblance between the contents of Rivera's affidavit and her
complaint, we fail to comprehend why any supposed similarities
would be a problem. Though Rivera chose not to do so, she certainly
could have filed her complaint as a verified complaint and, had
she done so, we would have been able to consider it as evidence in
opposition to Medina's motion for summary judgment. See Sheinkopf
v. Stone, 927 F.2d 1259, 1262 (1st Cir. 1999) (explaining that "a
             But wait.     The district court also concluded (and Medina

argues before us now) that even taking as true the statements in

the sworn declaration and assuming they meet the sufficiency

requirements     under      Rule       56(e),     the    alleged        comments    are

nonetheless    "too     mild    to     form    the    basis   of    a   hostile    work

environment claim." Rivera-Rivera, 229 F. Supp. 3d at 125 (quoting

Villegas–Reyes, 476 F. Supp. 2d at 91).                  We disagree with this,

too.

             While    it   is    true     that       "'simple      teasing,   offhand

comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the 'terms and conditions

of employment' to establish an objectively hostile or abusive work

environment," Colón-Fontánez v. Mun. of San Juan, 660 F.3d 17, 44

(1st Cir. 2011) (quoting Faragher v. City of Boca Raton, 524 U.S.
775,   788   (1998)),      we   have    also     made   clear      that   "[f]requent

incidents of harassment, though not severe, can reach the level of

'pervasive,' thereby altering the terms, conditions, or privileges

of employment such that a hostile work environment exists."                        Id.;

see also Flood v. Bank of Am. Corp., 780 F.3d 1, 11–12 (1st Cir.




verified complaint ought to be treated as the functional equivalent
of an affidavit to the extent that it satisfies the standards
explicated in Rule 56(e)").      In that case, the evidence we'd
consider would be identical to the complaint (since it'd be the
complaint itself).   Of course, then, a sworn affidavit that is
merely similar in nature to the complaint is acceptable evidence.
2015) (explaining that "[w]e have upheld hostile work environment

claims where harassment has been more pervasive than severe").

              Here, Rivera produces evidence that she was taunted

about her age nearly every single day for over two years.                 While

we agree that being called "vieja" or "worthless" on discrete,

isolated      occasions   might   not   rise   to   the   level   of   severity

necessary to demonstrate an objectively hostile work environment,

we cannot say the same about incidents occurring at the alleged

level of frequency claimed in this case.              Keeping in mind that

"[p]ervasiveness and severity are questions of fact," Flood, 780
F.3d at 11, and that our role here is, again, merely to referee at

the "outer bounds," Gorski, 290 F.3d at 474, whether Rivera's

evidence here is enough to carry the day is one for a factfinder,

not   us.10      We   thus   conclude   that   summary    judgment     was   not


10We note that in reaching its decision, the district court here
relied on two particular decisions (also from the District of
Puerto Rico) that granted summary judgment after concluding daily
or near daily discriminatory, age-based comments were not enough
to establish a hostile work environment claim.      See Villegas–
Reyes, 476 F. Supp. 2d at 91 (D.P.R. 2007) (summary judgment
granted despite evidence employer referred to the plaintiff on a
daily basis as "anciana," "vieja," "abuela," and stated "she was
too old and should retire"); Marrero v. Schindler Elevator Corp.,
494 F. Supp. 2d 102, 110 (D.P.R. 2007) (summary judgment granted
despite evidence that that plaintiff was called "viejo,"
"viejito," and "viejo pendejo" "on a daily basis" by employer).
These decisions, of course, are (as lower court decisions)
nonbinding on us. We mention them only to make clear that neither
was appealed to us and, consequently, we were never asked to
determine whether the results reached by district judges in those
matters were the correct outcomes.
appropriate and Rivera's age-based hostile work environment claim

lives to see another day.

               b. Gender-Based Hostile Work Environment

             The   same    cannot   be   said    for   Rivera's   hostile    work

environment        claim     premised     on      Title     VII    gender-based

discrimination.       In support of this particular theory, Rivera

relies again on her sworn declaration.              She avers that beginning

in June 2011, Eduardo and Pepín subjected her to constant yelling

and screaming.       So severe was this alleged behavior that Rivera

claims she felt "physically threatened" and believed that Eduardo

and Pepín were going to "hit or slap" her as a result of the

various   gestures        they   would   make    towards    her   during    these

outbursts.     Such egregious behavior, she maintains, was never

exhibited toward her male colleagues.

             While we agree with Rivera that such behavior is (or at

least should be) out of line in the work arena, we have nonetheless

explained that "an employee claiming harassment must demonstrate

that the hostile conduct was directed at [her] because of a

characteristic       protected      by   a      federal    anti-discrimination

statute."     Quiles-Quiles, 439 F.3d at 7–8.             Rivera, however, has

failed to connect her alleged harassment to gender at all.                  Sure,

she mentions that Eduardo and Pepín did not engage in the same

type of screaming and yelling at male employees.              But that doesn't

tell us much.       Indeed, there is a plethora of reasons Rivera's
superiors might have yelled and screamed at her (and not at their

male employees) that have no nexus to her gender.            Simply put,

Rivera has not done enough dot connecting for us to conclude that

the harassment she alleges has as its basis her membership in a

protected class--here, being a woman.        Consequently, we cannot

allow a Title VII-based hostile work environment claim to move

forward.11

                           3. Retaliation

             Next, Rivera tells us we must reverse the district

court's decision to throw out her claims of retaliation.        In order

to establish a prima facie case of retaliation, Rivera must show

that (1) she engaged in protected conduct; (2) she was subjected

to an adverse employment action; and (3) the adverse employment

action is causally linked to the protected conduct.      See Noviello,
398 F.3d at 88.    There is no dispute here that Rivera engaged in

protected conduct when she filed charges of discrimination with

the EEOC and ADU.     Rather, the crux of the dispute centers on

whether   Rivera   subsequently   suffered   an   "adverse    employment

action" as a result of those filings.




11To the extent Rivera believes this screaming and yelling supports
her age-based hostile work environment, we similarly see no
connection between this alleged harassing behavior and Rivera's
age. Moreover, in her sworn statement, Rivera only avers that her
superiors "did not engage in this type of conduct against male
employees." She makes no reference to younger employees.
          While we have explained that adverse employment actions

include, for example, "demotions, disadvantageous transfers or

assignments,   refusals   to   promote,   unwarranted   negative     job

evaluations, and toleration of harassment by other employees,"

Marrero, 304 F.3d at 23 (quoting White, 221 F.3d at 262), we note

that the anti-retaliation provisions of Title VII and the ADEA are

"not limited to discriminatory actions that affect the terms and

conditions of employment."     Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 64 (2006) ("Burlington").12       To the contrary,

"the antiretaliation provision[s] cover[] all 'employer actions

that would have been materially adverse to a reasonable employee,'

defined as actions that are 'harmful to the point that they could

well dissuade a reasonable worker from making or supporting a

charge of discrimination.'"     Ahern v. Shinseki, 629 F.3d 49, 55

(1st Cir. 2010) (quoting Burlington, 548 U.S. at 57).              "This

objective assessment 'should be judged from the perspective of a

reasonable person in the plaintiff's position, considering all the

circumstances.'"   Ahern, 629 F.3d at 55-56 (quoting Oncale v.

Sundowner Offshore Servs., Inc., 523 U.S. 75, 81 (1998)).




12 Though Burlington     was concerned with the       anti-retaliation
provision articulated   under Title VII, the ADEA's   anti-retaliation
provision mirrors the   language found in Title VII   and, as such, is
equally applicable in   that context. See Daniels     v. United Parcel
Serv., Inc., 701 F.3d 620, 638 (10th Cir. 2012).
          Jumping into the meat of the matter, Rivera maintains--

under two different (but related) theories--that her superior (and

co-owner of the company), Pepín Medina, retaliated against her in

response to her EEOC and ADU discrimination charges.          She claims

that as a result of her reportings, the company (1) created a

retaliatory hostile work environment and (2) subjected her to a

retaliatory   constructive   discharge.13    Rivera   (like     with   her

hostile work environment claims) relies on her sworn declaration

to support these causes of action and, again, Medina maintains

that the evidence provided in Rivera's statement is insufficient

to allow for the claims to move past summary judgment.         Given the

similarities between Rivera's two retaliation theories, we more or

less address them in tandem.

          First,   though,   we   provide   some   background    on    the

evidence Rivera submitted to scaffold her allegations.            In her

affidavit (again, under penalty of perjury) Rivera explained that

mere days following her filing of the EEOC and ADU charges, she

began being subjected to threats of termination by Pepín.          These


13While Rivera's complaint lists her constructive discharge claim
as an independent claim separate from retaliation, the district
court below characterized the discharge claim as a retaliatory
constructive discharge. In her briefing before us, Rivera does
not challenge this characterization and, more importantly, seems
to adopt the district court's framing by arguing the discharge
claim in tandem with her retaliatory hostile work environment
claim.   Agreeing that the claim has been briefed and argued as
retaliatory in nature, we address it in this section of the
opinion.
threats, which occurred on a "daily basis" weren't untethered.

Rather,   they   were    tied   directly     to   her   complaints    with    the

enforcement   agencies     to   whom   she     reported    Medina's   allegedly

unlawful discriminatory practices.           Indeed, Rivera explained that

after she filed the charges, Pepín "screamed and shouted [at] me,

and intimidated me by telling me that I was going to be discharged

due to the discrimination charge[s] filed[,]" and that he "also

referred to me with foul language, due to the discrimination charge

filed."    In response to the alleged harassment, Rivera took a

nearly-month-long       leave   of   medical    absence,    during    which   she

complained of depression and anxiety about the harassment to her

psychiatrist, Dr. Cott Dorta.          But, upon her return back to work,

she was "immediately" threatened once more with termination and

was, again, shouted and screamed at "due to the discrimination

charge filed."    After another month of this supposed abuse, Rivera

ultimately resigned.14

           Medina--parroting the district court--seems to think

that, at most, the behavior exhibited by Pepín toward Rivera post-




14Rivera also claims that after reporting the alleged harassment,
Medina retaliated by removing her from "functions and duties of
importance" and assigned her "clerical functions and duties." But
she does not give us any information about what her previous job
functions typically entailed nor does she elaborate on what she
means by "clerical duties" or "functions of importance." Because
these statements are vague to the point of being indecipherable,
we do not consider them in our analysis.
EEOC and ADU charges was a mere continuation of the bad behavior

that had already been inflicted upon her prior to those filings.15

Since    Rivera      was   comfortable   reporting      her   allegations   of

discrimination and harassment in the first place, the logic goes,

then    the   continued      discrimination    and   harassment    could    not

possibly have been the type that would "have dissuaded a reasonable

worker 'from making or supporting a charge of discrimination.'"

Rivera-Rivera, 229 F. Supp. 3d at 128 (quoting Burlington, 548
U.S.    at    64).     For    that   reason,   Medina    maintains   Rivera's

retaliatory hostile work environment claim is a dud.               See Ahern,
629 F.3d at 55.

              What Medina fails to see, however, is that there is a

glaring distinction between the bouts of alleged harassment Rivera

claims she endured before the charges were filed and the harassment

she alleged afterward: namely, the latter involved threats of

termination due specifically to her decision to go to the EEOC and

ADU with her complaints.        The evidence presented, in other words,

provides a causal connection between the harassment she allegedly

suffered and her protected actions.            A reasonable person could

surely be dissuaded from reporting her employer's discriminatory




15Medina also attempts to argue that, because the details provided
in Rivera's affidavit are mere conclusory allegations that
reiterate the charges in the complaint, they lack sufficient detail
to support her claims. We have already rejected this argument and
need not repeat our reasoning here. See supra Section D.2.a.
acts    if    she    knows     she    will   be   continuously      threatened      with

termination         as   a   direct     result    of   protesting    discriminatory

treatment.      Given that Rivera alleges she was regularly threatened

and intimidated with firing because she reported Medina for alleged

discrimination, we believe there is at least a question of fact as

to whether such harassment was severe or pervasive enough to

constitute a retaliatory hostile work environment.                   We, therefore,

cannot throw out Rivera's retaliatory hostile work environment

claim at this juncture.

              Nor do we think it is appropriate to toss away Rivera's

claim    of    retaliatory           constructive      discharge.        Constructive

discharge can be shown where a plaintiff's working conditions were

"so onerous, abusive, or unpleasant that a reasonable person in

[her] position would have felt compelled to resign."                          Suárez v.

Pueblo Int'l, Inc., 229 F.3d 49, 54 (1st Cir. 2000) (citing Vega

v. Kodak Caribbean, Ltd., 3 F.3d 476, 480 (1st Cir. 1993)).                         While

"[i]t is not enough that a plaintiff suffered 'the ordinary slings

and arrows that workers routinely encounter in a hard, cold

world,'" Lee–Crespo v. Schering–Plough Del Caribe, Inc., 354 F.3d
34, 45 (1st Cir. 2003) (quoting Suárez, 229 F.3d at 54), we have

nevertheless cited with approval the Seventh Circuit's admonition

that    "[w]hen      an      employer    acts     in   a   manner   so   as    to    have

communicated to a reasonable employee that she will be terminated,

and the plaintiff employee resigns, the employer's conduct may
amount to constructive discharge."               EEOC v. Univ. of Chicago

Hosps., 276 F.3d 326, 332 (7th Cir. 2002); see also Torrech-

Hernández v. Gen. Elec. Co., 519 F.3d 41, 50–51 (1st Cir. 2008).

In other words, "[a] person who is told repeatedly that [s]he is

not   wanted   [and]   has    no   future   .    .    .   would   not   be   acting

unreasonably if he decided that to remain with this employer would

necessarily be inconsistent with even a minimal sense of self-

respect, and therefore intolerable."                 Hunt v. City of Markham,

Illinois, 219 F.3d 649, 655 (7th Cir. 2000) (emphasis added);                  see

also Burks v. Okla. Publ'g Co., 81 F.3d 975, 978 (10th Cir. 1996);

Lopez v. S.B. Thomas, Inc., 831 F.2d 1184, 1188–89 (2d Cir. 1987);

Welch v. Univ. of Tex. & Its Marine Sci. Inst., 659 F.2d 531, 533-

34 (5th Cir. Unit A. Oct. 1981).                Here, Rivera was told on a

repeated basis that she would be fired due to her filing of the

charges with the ADU and EEOC.              She eventually resigned as a

result.     It is not unreasonable to expect that an employee will

resign due to the apparent inevitability of her termination when

that employee is told over and over (and over) again that she will

be fired.      At minimum, there is a genuine issue of fact as to

whether   such    daily      statements     amounted       to     a   constructive

discharge.     The district court's grant of summary judgment was,

therefore, the wrong call.
             4. The Puerto Rico Supplemental Claims

          Finally, Rivera seems to challenge the district court's

grant of summary judgment as to each of her supplemental claims

brought pursuant to Puerto Rico law.         Our precedent makes clear

that the federal and Puerto Rico laws at issue largely overlap

substantively.     Indeed, we have explained that Law 100, for all

intents and purposes, is both "the Puerto Rico equivalent of the

federal ADEA, providing for civil liability in age discrimination

actions," Cardona Jiménez v. Bancomercio de P.R., 174 F.3d 36, 42

(1st Cir. 1999), as well as the Puerto Rican "analog[ue] to Title

VII," Monteagudo v. Asociación de Empleados del Estado Libre

Asociado de P.R., 554 F.3d 164, 169 n.3 (1st Cir. 2009).        We have

made similar inferences about Law 69's prohibitions on gender-

based employment discrimination, explaining that "the substantive

law . . . appears to be aligned with Title VII law; the latter's

precedents being used freely to construe the former."         Gerald v.

Univ. of P.R., 707 F.3d 7, 28 (1st Cir. 2013).         And Puerto Rico's

anti-retaliation    statute--Law   115--is   largely    "symmetrical   in

scope," Velez v. Janssen Ortho, LLC, 467 F.3d 802, 809 (1st Cir.

2006), and has "parallel evidentiary mechanisms," Baerga–Castro v.

Wyeth Pharms., No. 08–1014 (GAG), 2009 WL 2871148, at *13 (D.P.R.

Sept. 3, 2009) (citing Sanchez Borgos v. Venegas Const. Corp., No.
07–1592 (SEC), 2009 WL 928717, at *6–7 (D.P.R. Mar. 31, 2009)), to

the anti-retaliation provisions in Title VII and the ADEA.16

          In light of this, then, we reinstate Rivera's Law 100

age-based hostile work environment claim for substantially the

same reasons we outlined above in our discussion of Rivera's

federal claim.   See Thermo King, 585 F.3d at 452 n.7 ("Law 100

provides similar protection against age-based discrimination as

that provided by the ADEA.    Under Law 100, however, plaintiff's

burden is lighter. . . .").       So, too, can Rivera's Law 115

retaliation theories progress to a jury.   See Velez, 467 F.3d at


16It is clear from Rivera's Notice of Appeal that she challenges
the district court's grant of summary judgment on all of her claims
(including the Puerto Rico-specific ones).       In her briefing,
however, Rivera seems to rely on the similarities between the
federal anti-discrimination statutes and their Puerto Rico
counterparts to justify a less-than-fulsome discussion of the
latter. Indeed, while she tells us we have jurisdiction over these
specific causes of action, the statutes underlying the claims are
never referenced outright outside of the brief's jurisdictional
statement and there is no obvious legal discussion of the
particularities of the Puerto Rico law in Rivera's analysis. We
will, nonetheless, entertain the Commonwealth claims here. This
is so because, as noted above in the body of our opinion, the
parallels between the federal and Commonwealth statutes generally
allow plaintiffs who can satisfy the former to similarly meet the
requirements of the latter. We have gone this route before, see
Pérez-Cordero v. Wal-Mart P.R., Inc., 656 F.3d 19, 26 n.10 (1st
Cir. 2011) (addressing a Commonwealth anti-discrimination claim
despite the fact that "the parties [did] not substantively brief
the merits of the [Commonwealth] claim on appeal as distinct from
the [federal] claim"), so our case law gives us some leeway to
traverse that path once again here. That being said, we want to
remind attorneys that we expect developed argument on all issues
on appeal, including Puerto Rico anti-discrimination claims which
arise from the same set of core facts as their federal
counterparts.
809 (suggesting there is no distinction between the prima facie

showing of a federal and Law 115 retaliation claim); see also

Wirshing v. Banco Santander de P.R., 254 F. Supp. 3d 271, 277

(D.P.R. 2015) (explaining that "the federal courts . . . have

consistently treated a claim under Law 115 the same as a claim

pursuant   to    Title    VII's   [or    the   ADEA's]   antiretaliation

provision").17

           As for Rivera's Law 100 and Law 69 claims sounding in

gender discrimination, they must be discarded since we have already

concluded that Rivera has fully failed to show any discrimination

based on gender at all.      See supra Section D.1 and Section D.2.b.

           Rivera also brought a claim under Puerto Rico Law 80,

which "requires employers to compensate at-will employees who are

discharged without just cause."         Ruiz-Sánchez v. Goodyear Tire &

Rubber Co., 717 F.3d 249, 254 (1st Cir. 2013). Unlike the previous

Commonwealth claims just discussed, this particular Puerto Rico-

based claim does not have a federal equivalent--at least not one

brought by Rivera.       Because Rivera provides no discussion at all

about Law 80 in her brief, and because we cannot say any of our


17Law 115 is not fully identical to the anti-retaliation provisions
of Title VII and the ADEA. While Title VII and the ADEA protect
both "employees [and] applicants for employment" against
retaliatory discrimination, 42 U.S.C. § 2000e-3(a); 29 U.S.C.
§ 23(d), Law 115's language is more narrow, appearing to only cover
"employees."   See P.R. Laws Ann. tit. 29, § 194a(a).       Because
Rivera was not an applicant for employment, however, this
distinction has no bearing here.
prior discussion informs the vitality of that specific claim, we

deem it waived and need not address it.      See Rivera-Gomez v. de

Castro, 843 F.2d 631, 635 (1st Cir. 1988) (explaining that "a

litigant has an obligation 'to spell out its arguments squarely

and distinctly,' or else forever hold its peace" (citation omitted)

(quoting Paterson–Leitch Co. v. Mass. Mun. Wholesale Elec. Co.,

840 F.2d 985, 990 (1st Cir. 1988)).

                              E. The End

          To wrap it up, the district court is affirmed as to its

grant of summary judgment on the discriminatory wage disparity

claims and the gender-based hostile work environment claims (under

both federal and Commonwealth law), as well as to its dismissal of

Rivera's Law 80 claim.     But it is reversed as to the federal and

Commonwealth   age-based   hostile   work   environment   claims   and

retaliation claims.   Costs to Appellant.